Citation Nr: 1631834	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-18 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A January 2009 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent initial rating effective June 15, 2008.  Thereafter, a November 2012 rating decision assigned a 70 percent initial rating effective April 2, 2010.  A July 2015 rating decision granted a higher initial rating of 100 percent for PTSD effective April 2, 2010.  Staged ratings have been created.  The issue before the Board is entitlement to an initial rating in excess of 30 percent prior to April 2, 2010.  The issue on appeal has been characterized as it appears on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).


FINDING OF FACT

In July 2016 written correspondence, the Veteran requested that his appeal be stopped.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 30 percent prior to April 2, 2010, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Veteran perfected an appeal as to the issue for entitlement to an initial rating in excess of 30 percent for PTSD prior to April 2, 2010.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In dated July 2016 written correspondence, the Veteran stated that he was satisfied with his 100 percent rating and wanted to "drop all appeals."  There remain no allegations of errors of fact or law for appellate consideration with respect to the issue on appeal.  As the Board consequently does not have jurisdiction to review the issue, the issue of entitlement to an initial rating in excess of 30 percent for PTSD prior to April 2, 2010 is dismissed.  


ORDER

The issue of entitlement to an initial rating in excess of 30 percent for PTSD prior to April 2, 2010 is dismissed.  




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


